Citation Nr: 0306967	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  99-20 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left hip, residuals of recurrent 
dislocation, with limitation of abduction.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left hip, residuals of recurrent 
dislocation, with limitation of extension.

3.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right wrist as a residual of an 
injury.  

4.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right hand as a residual of an 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1950 to October 
1956, and from October 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the New Orleans, 
Louisiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in February 
2001, but was remanded for additional development.  

At the time of the February 2001 remand, the issues before 
the Board were entitlement to an evaluation in excess of 10 
percent for the residuals of a dislocation of the left hip, 
with traumatic arthritis, and entitlement to an evaluation in 
excess of 10 percent for the residuals of an injury to the 
right hand and wrist.  Following the completion of the 
development requested by the remand, the RO changed the 
diagnoses of the veteran's disabilities to those listed on 
the first page of this decision.  This reflected separate 
evaluations for limitation of abduction of the left hip, and 
limitation of extension of the left hip.  It also reflected 
separate evaluations for the right wrist disability and the 
right hand disability.  The evaluation for the limitation of 
abduction was increased to 20 percent, while the evaluations 
of the other diagnoses each remained at 10 percent.  Although 
this represents a partial grant of the benefits sought on 
appeal, a veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet .App. 35 (1993).  
Therefore, the issues remain those listed on the first page 
of this decision.  

The veteran's representative has raised the issue of 
entitlement to a total rating for unemployability due to 
service connected disabilities.  This issue has not been 
addressed by the RO, and is referred to them for 
adjudication.  


FINDINGS OF FACT

1.  The veteran's left hip disability is productive of 
limitation of abduction of the thigh such that motion is lost 
beyond 10 degrees.

2.  The veteran's left hip disability is productive of 
limitation of extension to 5 degrees.  

3.  The veteran's right wrist disability is productive of 
partial ankylosis, with ulnar deviation.  

4.  The veteran's right hand disability is productive of X-
ray evidence of degenerative joint disease.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for traumatic arthritis of the left hip, 
residuals of recurrent dislocation, with limitation of 
abduction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Codes 5003, 5010, 5250, 5252, 5253, 5254, 5255 (2002).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for traumatic arthritis of the left hip, 
residuals of recurrent dislocation, with limitation of 
extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Codes 5003, 5010, 5250, 5251, 5252, 5254, 5255 (2002).

3.  The criteria for entitlement to a 50 percent evaluation 
for traumatic arthritis of the right wrist as a residual of 
an injury have been met; the criteria for entitlement to an 
evaluation in excess of 50 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5214, 5215 
(2002).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for traumatic arthritis of the right hand as a 
residual of an injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations currently assigned 
to his disabilities of the left hip, right hand, and right 
wrist are inadequate to reflect their current level of 
severity.  He notes that he is often confined to a 
wheelchair, in part due to his left hip disability.  In 
addition, the veteran states that he is unable to perform 
many everyday functions with his right hand, including 
dressing and bathing.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claim, the rating code governing 
the evaluation of his disability, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  In addition, 
VA has obtained all medical records that have been identified 
by the veteran, and has afforded him medical examinations in 
conjunction with his claim.  In March 2001, the veteran was 
mailed a letter which explained the provisions of the VCAA, 
including the duty of VA to notify him about his claim, and 
the duty of VA to assist him in obtaining evidence for his 
claim.  The letter also informed the veteran what the 
evidence must show in order to prevail in his claims, and 
what type of evidence would show this best.  Finally, the 
letter told the veteran what type of evidence was still 
needed from him.  The December 2002 Supplemental Statement of 
the Case also contained the regulations used to implement the 
VCAA.  The Board must conclude that the duties to notify and 
assist have been completed, and that the veteran was made 
aware of what evidence he should provide, and what evidence 
would be obtained by VA.  Therefore, the Board finds that a 
remand would serve no useful purpose for this issue.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's disabilities of the left hip, right hand, and 
right wrist are each evaluated under the rating codes for 
traumatic arthritis.  Arthritis due to trauma that is 
substantiated by X-ray findings is evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate codes for the specific joint or joints 
involved.  If the limitation of motion is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is merited for X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

Left Hip

Entitlement to service connection for the residuals of a 
dislocation of the left hip with traumatic arthritis was 
established in a December 1963 rating decision.  A 10 percent 
evaluation was assigned for this disability under the rating 
code for traumatic arthritis.  This evaluation remained in 
effect until the December 2002 rating decision promulgated 
during the course of the current appeal.  This decision 
changed the diagnosis to reflect separate evaluations for 
traumatic arthritis of the left hip with limitation of 
abduction, evaluated as 20 percent disabling, and traumatic 
arthritis of the left hip with limitation of extension, 
evaluated as 10 percent disabling.  

As noted above, both of the veteran's left hip disabilities 
are evaluated under the rating code for traumatic arthritis, 
which state that the disabilities are to be evaluated on the 
basis of the limitation of motion for the appropriate joints 
involved.  38 C.F.R. § 4.71a, Code 5003, 5010.  

Under the rating code for impairment of the thigh, limitation 
of abduction when the motion is lost beyond 10 degrees is 
evaluated as 20 percent disabling.  Limitation of adduction 
so that the legs cannot be crossed is evaluated as 10 percent 
disabling.  Limitation of rotation so that there is an 
inability to toe-out more than 15 degrees for the affected 
leg is evaluated as 10 percent disabling.  The 20 percent 
evaluation is the highest which can be awarded under this 
rating code.  38 C.F.R. § 4.71a, Code 5253.  

The rating code for limitation of extension of the thigh 
states that limitation of extension to 5 degrees is evaluated 
as 10 percent disabling.  This is the highest evaluation 
which can be awarded under this rating code.  38 C.F.R. 
§ 4.71a, Code 5251.  

The veteran was afforded a VA examination in March 1999.  He 
gave a history of dislocation of the left hip due to a 
motorcycle accident in 1956.  Subsequently, he developed 
arthritis of the left hip.  The veteran stated that he had 
soreness and locking of the left hip that occurred once a 
month and lasted for a week to 10 days.  The veteran noted 
that his other disabilities included chronic obstructive 
pulmonary disease, which confined him to a wheelchair.  The 
diagnoses included arthritis of the hip.  

May 1999 records indicate that the veteran's left hip had 
flexion from zero to 97 degrees, extension from zero to 7 
degrees, abduction from zero to 11 degrees, adduction from 
zero to 29 degrees, internal rotation from zero to 16 
degrees, and external rotation from zero to 25 degrees.  

VA treatment records from January 2001 show that the veteran 
was seen for a regular follow-up visit.  However, he still 
had bilateral hip pain, left more than right, associated also 
with low back pain.  The assessment included bilateral hip 
pain and lower back pain, secondary to degenerative joint 
disease, rule out osteoporosis.  

The veteran was afforded a VA examination of the joints in 
January 2002.  The history of the left hip injury was noted.  
His history was significant for degenerative joint disease 
which appeared to involve the right hand, wrist, hips, and 
lumbar spine.  The veteran reported a progressive decline in 
his ambulation.  He was currently wheelchair bound, and 
different parts of his medical records document that he was 
in his wheelchair for osteoporosis, severe chronic 
obstructive pulmonary disease, and arthritis.  His primary 
care physician indicated the wheelchair was for his 
arthritis.  The veteran admitted to pain, weakness, 
stiffness, and instability of the left hip.  He said that 
this was the reason he did not walk anymore, and that he had 
been wheelchair bound for the past two or three years.  The 
veteran, by history, did not have any strength in his lower 
extremities.  He stated that there was soreness of the hips 
which radiated down towards the knees and feet.  Flare-up and 
severity for the hip were rated as a seven on a scale to 10.  
The frequency of his flare-ups was daily, and they lasted two 
hours.  These would be caused by any movement from his 
wheelchair.  A review of 1999 X-ray studies of the hip was 
consistent with mild osteoarthritis.  On examination, the 
hips were symmetrical, with decreased tone and atrophy of the 
musculature of both quadriceps and hamstring muscles of both 
thighs, left more than right.  The veteran could stand and 
weight bear, but he needed assistance to stand.  Motor 
strength on the left was 4+/5+.  Range of motion of the hips 
was not done as the veteran was wheelchair bound.  The 
veteran grimaced and reported pain with standing to bear 
weight on his left hip.  The diagnoses included traumatic 
arthritis of the left hip, history of left hip dislocation, 
secondary to trauma with surgical repair in 1957, with 
residuals of pain and limitation of motion, and wheelchair 
bound dependent, secondary to disabilities that included 
degenerative joint disease of the left hip.  An X-ray study 
of the left hip obtained at this time revealed early 
degenerative joint disease.  The range of motion of the left 
hip was obtained during a separate visit to physical therapy.  
This revealed that the veteran had zero degrees of extension, 
110 degrees of flexion, 10 degrees of adduction, 8 degrees of 
abduction, 20 degrees of internal rotation, and 20 degrees of 
external rotation. 

The Board finds that entitlement to evaluations in excess of 
20 percent for the veteran's limitation of abduction of the 
thigh and 10 percent for limitation of extension of the thigh 
are not warranted.  The veteran's disability is evaluated 
under the rating code for impairment of the thigh, limitation 
of abduction.  This rating code states that 20 percent is the 
highest evaluation available for limitation of abduction.  
Therefore, an increased evaluation cannot be made under the 
current rating code.  38 C.F.R. § 4.71a, Code 5253.  
Similarly, the 10 percent evaluation for limitation of 
extension of the thigh is the highest rating available under 
that rating code, and there is no provision for an increased 
evaluation under this rating code.  38 C.F.R. § 4.71a, Code 
5251.  

The Board has considered entitlement to an increased 
evaluation under other potentially relevant rating codes, but 
none of these are applicable to the veteran's disabilities.  
The veteran retains 110 degrees of flexion, which would not 
merit a compensable evaluation under the rating code for 
limitation of flexion.  38 C.F.R. § 4.71a, Code 5252.  There 
is no evidence of ankylosis, flail joint, or impairment of 
the femur such as residuals of a fracture or malunion, so 
these rating codes may not be applied.  38 C.F.R. §§ 4.71a, 
Codes 5250, 5254, 5255.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 have been 
considered, but these do not provide a basis for an increased 
evaluation.  The veteran reports pain, weakness, stiffness, 
and instability of his hip.  There is objective evidence to 
indicate that the veteran has pain of the left hip.  Motor 
strength of the hip was 4+/5+, and there was evidence of 
bilateral atrophy of the thighs, left more than right.  
However, as noted above, the veteran is already in receipt of 
the highest evaluations available under the current rating 
codes.  The impairment due to pain solely from his left hip, 
weakness, incoordination, and excess fatigability does not 
combine to reduce his flexion from the 110 degrees of 
movement that was measured, to the equivalent of the 20 
degrees that would merit a higher evaluation under the rating 
code for limitation of flexion.  38 C.F.R. § 4.71a, Code 
5252.  As previously noted, none of the other rating codes 
are applicable.  Therefore, 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for an increased evaluation.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  The evidence shows that the veteran 
was hospitalized in January 2001 and January 2002.  However, 
these hospitalizations were for his chronic obstructive 
pulmonary disease and other disabilities.  The hospital 
reports do not show that the veteran received treatment for 
his left hip disabilities.  The January 2002 VA examination 
indicates that the veteran is confined to a wheelchair, and 
states that this is in part due to his left hip disabilities.  
However, other medical records attribute the used of the 
wheelchair to the veteran's nonservice connected severe 
chronic obstructive pulmonary disease and osteoporosis, as 
well as arthritis of other joints.  There is no objective 
evidence that the veteran's service connected left hip 
disabilities present such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

Right Wrist and Hand

Entitlement to service connection for the residuals of an 
injury to the right hand and wrist was established in a 
December 1963 rating decision.  A 10 percent evaluation was 
assigned for this disability.  This evaluation remained in 
effect until the December 2002 rating decision promulgated 
during the course of the current appeal.  This decision 
assigned separate 10 percent evaluations for traumatic 
arthritis as a residual of an injury to the right wrist, and 
traumatic arthritis as a residual of an injury to the right 
hand.  

The veteran's disabilities of the right wrist and hand are 
each evaluated under the rating code for traumatic arthritis.  
38 C.F.R. § 4.71a, Code 5003, 5010.  

The veteran's right wrist disability is also evaluated under 
the rating code for limitation of motion of the wrist.  
Limitation of motion of the wrist merits a 10 percent 
evaluation for either hand when dorsiflexion is less than 15 
degrees, or when palmar flexion is limited in line with the 
forearm.  This is the highest evaluation available under this 
rating code.  38 C.F.R. § 4.71a, Code 5215.  

VA treatment records from September 1998 show that the 
veteran was seen for complaints of pain in his right hand and 
wrist, as well as numbing in some fingers.  The veteran 
stated that his hand had been fused due to an injury in the 
1950s.  On examination, the range of motion of the right 
wrist was 40 degrees extension, and 60 degrees flexion.  The 
hand was consistent with Dupuytren's contractures.  There was 
decreased strength when compared to the left hand.  The 
assessments included right Dupuytren's greater than left, 
right cubital tunnel syndrome, and history of right wrist 
fusion, now with a bony prominence.  The veteran was fitted 
with a splint for Dupuytren's to be worn at night.  

The veteran was afforded a VA examination of the joints in 
March 1999.  He had a history of a motor vehicle accident in 
1958 which resulted in an injury to his right hand, and 
required fusion of the bones in his right wrist.  Currently, 
the veteran stated that he was unable to use his right hand, 
and he had pain and severe cramps in his right wrist.  On 
examination, the hand was kept in 15 degrees of ulnar 
deviation.  The range of motion was an additional 10 degrees 
of ulnar deviation, and five degrees of radial deviation.  
There was a one centimeter mass on the dorsal aspect of the 
right hand over approximately the proximal second metacarpal.  
There was a loss of normal anatomical sign secondary to the 
fusion.  The diagnoses included traumatic arthritis of the 
right hand.  A September 1998 X-ray study reviewed at this 
time showed an impression of severe degenerative change of 
the carpometacarpal joints.  

A January 2002 VA examination obtained a history that noted 
the veteran's two injuries in service and subsequent surgery.  
The veteran had sustained a malunion of the metacarpal two 
and three joints.  He was casted following the 1953 injury, 
and there was a deformity on his hand as a result.  
Currently, the veteran admitted to weakness, stiffness, and 
intermittent swelling of the right wrist, but he denied any 
heat or redness.  He admitted to soreness, but denied 
instability and locking.  He reported easy fatigability.  The 
veteran described the pain of the wrist and hand as at worse 
a seven on a scale of 10.  He said he experienced this level 
of pain about two to three times each week for 20 to 30 
minutes.  During these flare-ups, the veteran could not use 
his right hand to perform any duties, and basically had to 
rely on his left, even though he was right handed.  He would 
sometimes drop items such as cups or utensils when using 
those with the right hand.  The veteran also stated that he 
was unable to clean his home, change clothes, or bath.  There 
was no history of recurrent dislocation or subluxation.  A 
history of osteo-arthritis had been documented. 

On physical examination in January 2002, the right hand had 
an ulnar deviation of the fingers and thumb in a resting 
position.  The left hand did not have this deformity.  There 
was moderate synovitis of the right wrist in the second and 
third metacarpal joints, right more than left.  There was 
mild metacarpophalangeal synovitis bilaterally.  There was a 
healed seven centimeter prominent surgical scar between the 
second and third metacarpal bones.  The veteran had a tremor 
which became more prominent with movement of the right hand.  
He had difficulty picking up coins, paperclips, rubber bands, 
and small items with the right hand, but no difficulty with 
the left.  He also had problems with bathing, writing, and 
dressing.  The veteran could weight bear three pounds and 
lift with his right hand in a gripping position, but he 
preferred to hold the weight laterally.  He had difficulty 
lifting and turning the weight.  There was significant 
atrophy of the muscles of the right hand.  The right hand 
grip was 3+/5+.  There appeared to be a fusion of the second 
and third metacarpal bones, which represented a partial 
ankylosis of the right wrist and hand.  The veteran retained 
nine degrees of dorsiflexion, 68 degrees of palmar flexion, 
11 degrees of radial deviation, and 40 degrees of ulnar 
deviation.  He reported pain, particularly with dorsiflexion 
and radial deviation.  An X-ray study conducted at this time 
revealed mild degenerative joint disease of the right wrist, 
and degenerative joint disease of the right hand.  The 
diagnoses included partial ankylosis of the right hand and 
right wrist radial aspect, secondary to surgical fusion done 
in 1957, and essential tremor of the right hand, benign.  

The Board finds that the evidence supports entitlement to a 
50 percent evaluation for the veteran's right wrist 
disability under the rating code for ankylosis of the wrist.  

Under the rating code for ankylosis of the wrist, a 50 
percent evaluation is warranted for unfavorable ankylosis.  
Unfavorable ankylosis includes any degree of palmar flexion, 
or ulnar or radial deviation.  38 C.F.R. § 4.71a, Code 5214.  
The record shows that the veteran is right hand dominant.  
The January 2002 VA examination included a diagnosis of 
partial ankylosis of the right hand and right wrist.  The 
March 1999 VA examination noted that the hand is kept in 15 
degrees of ulnar deviation, and the January 2002 VA 
examination also noted ulnar deviation.  Therefore, the 
evidence demonstrates that the veteran has unfavorable 
ankylosis of the major wrist, which merits a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5214.  In reaching this 
decision, the Board has also considered the evidence of pain 
and weakness of the right extremity, which apparently limits 
the veteran's ability to use his hand for such ordinary 
functions as writing, holding utensils, bathing, and 
dressing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 50 percent 
evaluation is the highest that is available under any of the 
relevant rating codes for the wrist.  See 4.71a, Codes 5214, 
5215.  

The Board has also considered entitlement to an evaluation in 
excess of 10 percent for the veteran's separate disability of 
the right hand, but this is not warranted.  

The rating code does not contain a separate listing for a 
disability of the hand apart from the wrists and for 
ankylosis of the fingers.  The veteran is already in receipt 
of a separate evaluation for his wrist disability.  The 
evidence does not show that the veteran has ankylosis of any 
of his individual fingers, so these rating codes do not 
provide a basis for a higher evaluation.  See 38 C.F.R. 
§ 4.71a, Codes 5216 - 5227.  

The veteran's current 10 percent evaluation for his right 
hand is based on 38 C.F.R. § 4.71a, Codes 5003 and 5010.  As 
there is no separate rating code for the hand, the veteran 
must have X-ray evidence of arthritis of two or more major 
joints or minor joint groups, with occasional incapacitating 
excacerbations, in order to receive a 20 percent evaluation.  
The Board notes that in addition to the issues currently on 
appeal, service connection for arthritis of the lumbar spine 
is also in effect.  However, this disability is currently 
evaluated under a rating code for limitation of motion.  The 
veteran's only service connected arthritis disability that is 
not evaluated under a separate rating code for limitation of 
motion is his right hand.  His other service connected 
disabilities cannot be considered in the evaluation of the 
veteran's right hand.  See 38 C.F.R. § 4.14.  As the veteran 
does not have two joints or joint groups with X-ray evidence 
of arthritis that are not separately evaluated, there is no 
basis for an increased rating under this code, even with 
consideration of additional disability due to pain, weakness, 
incoordination, and fatigability.  Therefore, the 10 percent 
evaluation is continued. 




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left hip, residuals of recurrent 
dislocation, with limitation of abduction, is denied. 

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left hip, residuals of recurrent 
dislocation, with limitation of extension, is denied. 

Entitlement to a 50 percent evaluation for a right wrist 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right hand as a residual of an 
injury is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

